     Case: 1:19-cv-01610 Document #: 5 Filed: 03/07/19 Page 1 of 1 PageID #:35

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Christopher Moehrl
                                             Plaintiff,
v.                                                            Case No.: 1:19−cv−01610
                                                              Honorable Andrea R. Wood
The National Association of Realtors
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 7, 2019:


         MINUTE entry before the Honorable Andrea R. Wood: Initial status hearing set
for 5/8/2019 at 9:00 AM. The parties are directed to meet and conduct a planning
conference pursuant to Federal Rule of Civil Procedure 26(f). At least seven days before
the initial status hearing, the parties shall file a joint written status report, not to exceed
five pages in length. The initial status report shall provide the information described on
the Court's website at www.ilnd.uscourts.gov under District Judges, Judge Andrea R.
Wood, Initial Status Conference. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
